DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-21 are currently pending and prosecuted.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 August 2022 is being considered by the examiner.
Allowable Subject Matter
Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments, which are a Continuation and are consistent with the previously allowed Parent Application, are considered allowable. Specifically, the requirement that there be a capacitive touch sensor comprising two or more non- crossing conductive lines that form at least a first conductive line pattern and the first conductive line pattern comprises three separate and unique line sequences of two or more non-crossing conductive lines that similarly can never cross and are arranged in three separate and unique directions as well as determining a touch gesture based on the location of the touch input by identifying which of the two or more non-crossing conductive lines is considered novel. Support for the claims can be found in the original claims as well as Fig. 11, and corresponding descriptions. The closest prior art, Poupyrev, teaches a conductive fabric with multiple conductive lines but fails to teach a Capacitive touch sensor with three separate and unique line sequences of two or more non-crossing conductive lines that similarly can never cross and are arranged in three separate and unique directions.
It should be noted, the applicant’s amendments to remove the term “capacitive” before “touch sensor” do not change the requirements that the touch sensor claimed must be a capacitive touch sensor. The Specification makes clear that in every instance a touch sensor is provided within the entirety of the original disclosure, it is listed as a “capacitive touch sensor.” Any allegation or interpretation that the claims support a touch sensor different than a “capacitive touch sensor” would not be supported by the specification. 
As such, Claims 1-21 are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627